/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 5, 2014

                                       No. 04-14-00008-CV

                                           Chris STONE,
                                             Appellant

                                                 v.

                                TALBERT OPERATIONS, LLC,
                                        Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-08-00195-CVL
                           Honorable Stella Saxon, Judge Presiding


                                          ORDER
        Appellant seeks to appeal a judgment signed on November 18, 2013. The reporter’s
record was originally due on January 17, 2014. On January 27, 2014, we notified court reporter
Steve Turner that the reporter’s record was late, and to either file a Notification of Late Record
within ten days or the reporter’s record within thirty days. The court reporter did not respond to
our order, and the reporter’s record has not been filed in this court.

         It is therefore ORDERED that court reporter Steve Turner file the reporter’s record in this
court no later than March 25, 2014. If the reporter’s record is not received by such date, an
order may issue directing Steve Turner to appear and show cause why he should not be held in
contempt for failing to file the record. The clerk of this court is instructed to cause a copy of this
order to be served on Steve Turner by certified mail, return receipt requested, with delivery
restricted to addressee only, or to give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court